Citation Nr: 1532807	
Decision Date: 08/03/15    Archive Date: 08/11/15

DOCKET NO.  09-14 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a left eye disorder secondary to trauma.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from June 1973 to July 1975.

This appeal to the Board of Veterans' Appeals (Board) is from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In May 2015, the Veteran provided oral testimony during a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of this hearing is stored electronically in Virtual VA.

The Veteran initiated appeals to reopen the claim for service connection for posttraumatic stress disorder, service connection for traumatic brain injury, and a higher rating for a right eyelid scar.  Since he did not perfect the appeals in prescribed period of time, they are not before the Board.  38 C.F.R. § 20.302 (2014).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.


FINDING OF FACT

The Veteran's current left eye disorders were not shown in service or until many years after service; and, a preponderance of the evidence fails to show that any current left eye disorder is etiologically related to his active service.


CONCLUSION OF LAW

The criteria are not met for service connection for a left eye disorder.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In a letter dated in July 2007, prior to the initial adjudication of the claim, the RO advised the claimant of the information necessary to substantiate the claim for service connection, and of his and VA's respective obligations for obtaining specified different types of evidence.  He was advised of various types of lay, medical, and employment evidence that could substantiate the various elements of his service connection claim.  He was also provided with information regarding ratings and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA also has a duty to assist the Veteran by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).  The Veteran's service treatment records have been obtained.  Copies of medical records from the Social Security Administration (SSA) and identified treatment records have also been added to the record.  

The Veteran was not provided a VA examination nor was an opinion sought and the Board has determined that neither is needed to decide the claim.  The VA is obliged to provide a VA examination or obtain a medical opinion when: (1) there is competent evidence that the Veteran has a current disability (or persistent or recurrent symptoms of a disability), (2) there is evidence establishing that the Veteran suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period, (3) the evidence indicates that the current disability or symptoms may be associated with service or with another service-connected disability, and (4) there is not sufficient medical evidence to make a decision.  See 38 C.F.R. § 3.159(c)(4); see also McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  As discussed in more detail in the decision below, the Veteran's current eye disorders did not manifest until decades after service.  He did not have a left eye injury in service; however, the evidence shows that post-service he has had multiple injuries to the left eye and left side of his face.  There is also no probative evidence relating a current left eye disorder.  Even with there being a low threshold for obtaining a medical examination, the second, third, and fourth requirements for doing so are not met, therefore, no opinion is needed.  

The appellant was afforded a Board videoconference hearing before the undersigned VLJ in May 2015.  At the hearing, the undersigned noted the issue on appeal and made inquiries regarding potential evidence that would support the claim such as nexus evidence.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The Veteran's representative also indicated that he explained to the Veteran the evidence that was missing in his appeal and the importance of providing necessary supporting evidence.  See page 2 of Hearing Testimony in Virtual VA.  Therefore, the Board finds that, consistent with Bryant, there was compliance with the duties set forth in 38 C.F.R. § 3.103(c)(2).  No prejudice has been alleged.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Thus, the Board finds that no additional notification or development is required and that therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Pertinent Laws, Regulations, and Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "nexus" between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  No such disease or disability has been diagnosed or identified.  As a result, service connection via the demonstration of continuity of symptomatology is not applicable in the present case.

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2014).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See also 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  

The medical evidence shows the Veteran's has current diagnoses of old scarring and fibroglial tissue formation, cataracts, and bullous retinoschisis.  See page 6 Medical Treatment Records - Government (MTR - GT) received June 27, 2008 and page 4 of records received January 26, 2012.  As to the remaining two elements needed to establish service connection for a disability, there is insufficient evidence to grant the claim.

The Veteran contends he has a current left eye disorder that is related to an in-service eye injury.  See VA 9 Appeal to Board of Appeals received in April 2009.  He testified that he was kicked in the head by a Korean soldier, which he believes contributed to his current eye disorder.  At that time he was knocked unconscious and was taken to the post where he received stitches for a laceration over his right eyebrow.  See page 3 of Hearing Testimony.  There was not any injury to the left eye at the time of the incident.  See page 4 of Hearing Testimony.

The medical evidence shows the Veteran had an injury to the right eye in service.  It was not shown to be as severe as the Veteran has indicated.  In this regard, a service treatment record dated in December 1974 shows the Veteran was seen after he had fallen that morning, which resulted in a cut his right eyelid; he received 3 stitches.  There was no reference to an altercation or the Veteran receiving an injury to the left eye or left eye area.

The Board must assess the credibility and weight of all the evidence, including the lay evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998). 

The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine whether the evidence is "credible", or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (Observing that once evidence is determined to be competent, the Board must additionally determine whether it is also credible).  Only if the evidence is both competent and credible does it ultimately have probative value.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")); Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Cartwright v. Derwinski, 2 Vet. App. 24 (1991) (although interest may affect the credibility of testimony, it does not affect competency to testify).  The third and final step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999). 

While the Veteran is competent to report what occurred in service, his statements are not credible.  His description on the incident is vastly different than what is reported in the service treatment record.  The service treatment record contains no evidence he was attacked or unconscious, or that the documented fall (as opposed to attack) had an effect on the left eye in any way.  The Board finds it unlikely that it would not be documented if the Veteran had been unconscious when he was brought in for treatment and it is likewise unlikely that he would only report a simple fall if he had indeed been attacked by Korean solider.  The Board ultimately finds the service record to be highly probative as it was made shortly after the incident occurred and it was also a document generated by the medical professional that treated him.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the claimant).  His testimony therefore as to the severity of the in-service injury is not probative evidence nor is his belief that the injury is related to a current left eye disorder.  The matter of whether a current left eye disorder was caused by a right eye injury is not subject to lay observation.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (noting that a lay claimant is not competent to provide evidence as to complex medical questions).

The evidence does not show nor does the Veteran otherwise contend that a left eye disorder began in service or even first manifested shortly thereafter.  Instead, he testified that his left eye problems had only been present for approximately 15 years and VA medical records show his eye disorders were first noted no earlier than in 2006.  See page7 of Hearing Transcript and page 6 of MTR - GT received June 27, 2008.  Although not a dispositive factor, the significant lapse in time between service and post-service medical treatment may also be considered as part of the analysis of a service connection claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (The Board may consider the absence of any indication of a relevant medical complaint until relatively long after service as one factor, just not the only or sole factor, in determining whether a disease or an injury in service resulted in chronic or persistent residual disability.).

The evidence further shows that the Veteran reported having multiple injuries to the left side of the face and eye after service that included blunt trauma and a motorcycle accident in 1995 in which he landed on the left side of his face.  Therefore, any eye disorders that are trauma related such at cataracts, which were found to be consistent with post-traumatic rosette cataracts in December 2011, or scarring, are more likely residuals of post-service injuries.  See page 178 of MTR - GT received June 27, 2008, page 4 of records received January 26, 2012 and MTR - GT received June 27, 2008.

As for the remaining left eye disorders including dry eyes, fibroglial tissue formation, and bullous retinoschisis there is no probative evidence that links these disorders to service.  During the hearing the Veteran stated that his physician stated his eye problems were related to blunt trauma in service, however, there is no such evidence of record and as shown there was no blunt trauma to the left eye in service.

The Veteran has not submitted nor does the record contain any probative evidence suggesting the Veteran's left eye disorders are related to his service, particularly a right eye injury incurred therein.  Therefore, in the absence of an in-service left eye injury and nexus evidence linking a current left eye disorder to service, a preponderance of the evidence is against the claim.  Accordingly, the claim for service connection must be denied.  See 38 C.F.R. § 3.102; see also Gilbert, supra.


ORDER

Service connection for a left eye disorder is denied.


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


